179 S.W.3d 468 (2005)
STATE of Missouri, Respondent,
v.
Raymond GLASS, Appellant.
No. ED 84937.
Missouri Court of Appeals, Eastern District, Division Two.
December 20, 2005.
Amy M. Bartholow, Attorney at Law, Columbia, MO, for Appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Robert J. (Jeff) Bartholomew, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before GARY M. GAERTNER SR., P.J., GEORGE W. DRAPER III, J., and KENNETH M. ROMINES, J.

ORDER
PER CURIAM.
Appellant, Raymond Glass ("Defendant"), appeals from the judgment of the Circuit Court of St. Charles County, entered after a jury trial, finding him guilty of felony stealing, section 570.030.3, RSMo 2000 (amended 2002). Defendant was sentenced as a prior and persistent offender to fifteen years of imprisonment. We affirm.
We have reviewed the briefs of the parties and the record on appeal. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 30.25(b). We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision.